Exhibit 10.4
Execution Copy
 
 
TRICO SHIPPING AS
and
GUARANTORS
 
SENIOR SECURED NOTES DUE 2014
WORKING CAPITAL FACILITY AGREEMENT
 
FIRST AMENDMENT
DATED AS OF June 29, 2010
TO COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT
Dated as of October 30, 2009
 
 
 

 



--------------------------------------------------------------------------------



 



     This FIRST AMENDMENT, dated as of June 29, 2010 (this “Amendment”), to the
COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT, dated as of October 30, 2009 (the
“Collateral Agency and Intercreditor Agreement”), is entered into by and among
TRICO SHIPPING AS, a Norwegian limited company (the “Company”), TRICO SUPPLY AS,
a Norwegian limited company (“Holdings”), the SUBSIDIARIES OF HOLDINGS (other
than the Company) from time to time party to the Collateral Agency and
Intercreditor Agreement (each, a “Subsidiary Guarantor” and, collectively, the
“Subsidiary Guarantors”), TRICO MARINE SERVICES, INC., a Delaware corporation
and the direct parent of the Company (the “Parent”), TRICO MARINE CAYMAN, L.P.,
a Cayman Islands exempted limited partnership (“Trico Marine Cayman”), and TRICO
HOLDCO LLC, a Delaware limited liability company (“Trico Holdco” and, with Trico
Marine Cayman, the “Intermediate Guarantors” and, together with Holdings, the
Subsidiary Guarantors and the Parent, the “Guarantors”), NORDEA BANK FINLAND
PLC, NEW YORK BRANCH, as the administrative agent (the “Initial Working Capital
Facility Agent”) under the Initial Working Capital Facility Agreement, and as
Working Capital Facility Agent under the Collateral Agency and Intercreditor
Agreement, DEUTSCHE BANK NATIONAL TRUST COMPANY (as successor trustee to Wells
Fargo Bank, N.A.), as Trustee under the Indenture (the “Trustee”), WIMLINGTON
TRUST FSB, as Collateral Agent (together with its successors in such capacity
pursuant to Article V of the Collateral Agency and Intercreditor Agreement, the
“Collateral Agent”) and, solely with respect to Section 1.09 of this Amendment
as it relates to Section 2.7(k) of the Collateral Agency and Intercreditor
Agreement, WILMINGTON TRUST FSB, as bank and securities intermediary.
RECITALS
     WHEREAS, the Company, the Guarantors and the Trustee have entered into an
Indenture, dated as of October 30, 2009 (as amended or supplemented, the
“Indenture”), pursuant to which the Company issued $400,000,000 in principal
amount of 117/8% Senior Secured Notes due 2014;
     WHEREAS, the Company, the Guarantors and the Trustee have entered into a
First Supplemental Indenture, dated as of June 25, 2010 (the “Supplemental
Indenture”), pursuant to which, among other things, the Indenture was amended to
provide for either (i) the issuance by the Company of up to an additional
$65,000,000 in principal amount of senior secured notes pursuant to the
Indenture or (ii) increase the maximum allowable Indebtedness under Credit
Facilities (including the Working Capital Facility Agreement) to $65,000,000;
     WHEREAS, the Company, certain of the Subsidiary Guarantors, the lenders
party thereto (each, an “Existing Lender” and, collectively, the “Existing
Lenders”) and the Initial Working Capital Facility Agent are parties to that
certain Initial Working Capital Facility Agreement (as amended on March 15, 2010
and June 21, 2010); and
     WHEREAS, the Company has notified the Working Capital Facility Agent and
the Existing Lenders that it desires to enter into an amendment to the Credit
Agreement (the “Third Amendment”) to provide for, among other things, a
$65,000,000 term loan facility to be funded by the Existing Lenders and/or
certain additional lenders (each, a “New Lender” and, collectively, the “New
Lenders”); and

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto hereby agree as follows:
ARTICLE 1
     Section 1.01 The fourth and fifth recitals to the Collateral Agency and
Intercreditor Agreement are hereby amended by deleting therefrom the references
to “Initial Working Capital Facility Agreement” and replacing each such
reference with “Working Capital Facility Agreement”.
     Section 1.02 The definition of “Act of the Applicable Authorized
Representative” in Section 1.1 of the Collateral Agency and Intercreditor
Agreement is hereby amended by deleting therefrom the reference to “confirming”
and replacing such reference with “of”.
     Section 1.03 The definition of “Authorized Representative” in Section 1.1
of the Collateral Agency and Intercreditor Agreement is hereby amended by
inserting the words “acting at the direction of either the Required Revolving
Lenders (as defined in the Working Capital Facility Agreement) or the Required
Term Lenders (as defined in the Working Capital Facility Agreement), provided
that in the event that the Working Capital Facility Agent as Authorized
Representative shall determine in its sole discretion that it has received
contradictory instructions from the Required Revolving Lenders and the Required
Term Lenders, the Working Capital Facility Agent shall (x) if the contradiction
is with respect to whether or not the Working Capital Facility Agent should take
action, follow the instructions which require it to take action rather than
refrain from taking action and (y) otherwise, follow the instructions of the
Required Revolving Lenders or the Required Term Lenders with the higher amount
of aggregate Commitments and/or outstanding Loans or Letters of Credit
Outstandings at such time” after the word “Agent”.
     Section 1.04 The definition of “Working Capital Facility Agreement” in
Section 1.1 of the Collateral Agency and Intercreditor Agreement is hereby
amended by deleting therefrom the two references to “$50.0 million” and
replacing each such reference with “$65,000,000”.
     Section 1.05 The definition of “Working Capital Facility Obligations” in
Section 1.1 of the Collateral Agency and Intercreditor Agreement is hereby
amended by deleting therefrom the reference to “$50.0 million” and replacing
such reference with “$65,000,000”.
     Section 1.06 Section 2.2(c) of the Collateral Agency and Intercreditor
Agreement is hereby amended by deleting the word “Initial” in the last sentence
thereof.
     Section 1.07 Section 2.2(d) of the Collateral Agency and Intercreditor
Agreement is hereby amended by deleting therefrom the reference to
“$450,000,000” and replacing such reference with “$465,000,000”.
     Section 1.08 Section 2.3 of the Collateral Agency and Intercreditor
Agreement shall be amended and restated in its entirety as follows:

2



--------------------------------------------------------------------------------



 



“SECTION 2.3 Notwithstanding anything to the contrary contained herein, the
parties hereto hereby acknowledge and agree that to the extent that any letter
of credit (other than any Letter of Credit) issued by Nordea is cash
collateralized and the related obligations are not otherwise secured, no Secured
Party shall have a Lien on the amounts deposited in a deposit account or
securities account to cash collateralize such letter of credit and no such
deposited amounts shall form part of the Collateral, in each case so long as
such letter of credit or any related obligations remain outstanding.”.
     Section 1.09 The following shall be added to the Collateral Agency and
Intercreditor Agreement as Section 2.7(k):
     “(k) The Collateral Agent in its capacity as bank and securities
intermediary hereby agrees to comply with any and all entitlement orders (within
the meaning of Section 8-102 of the UCC) and/or instructions (within the meaning
of Section 9-104(a)(2) of the UCC) originated by the Collateral Agent, in its
capacity as a Secured Party, directing the disposition of funds or other assets
in the Collateral Account or the Cash Collateral Account, in each case without
the consent of Company, Holdings or any Guarantor.”.
ARTICLE 2
     Section 2.01 Except as specifically modified herein, the Collateral Agency
and Intercreditor Agreement is in all respects ratified and confirmed (mutatis
mutandis) and shall remain in full force and effect in accordance with its terms
with all capitalized terms used herein without definition having the same
respective meanings ascribed to them as in the Collateral Agency and
Intercreditor Agreement.
     Section 2.02 By executing and delivering a copy hereof, the Company and
each of the Guarantors hereby agrees that all of the Secured Obligations shall
be fully secured pursuant to the Security Documents in accordance with the terms
of the Collateral Agency and Intercreditor Agreement as modified hereby.
     Section 2.03 From and after the date hereof, all references to the
Collateral Agency and Intercreditor Agreement in the Working Capital Facility
Agreement, the Indenture, the Collateral Agency and Intercreditor Agreement and
each of the other Security Documents shall be deemed to be references to the
Collateral Agency and Intercreditor Agreement as modified hereby.
     Section 2.04 Except as otherwise expressly provided herein, no duties,
responsibilities or liabilities are assumed, or shall be construed to be
assumed, by the Collateral Agent by reason of this Amendment. This Amendment is
executed and accepted by the Collateral Agent subject to all the terms and
conditions set forth in the Collateral Agency and Intercreditor Agreement with
the same force and effect as if those terms and conditions were repeated at
length herein and made applicable to the Collateral Agent with respect hereto.
The Collateral Agent shall not be responsible for or in respect of the validity
or sufficiency of this Amendment or for or in respect of the correctness of the
recitals of fact contained herein, all of which recitals are made solely by the
Company and the undersigned Guarantors.

3



--------------------------------------------------------------------------------



 



     Section 2.05 THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     Section 2.06 This Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts shall be lodged with the Company and the Collateral Agent. Delivery
of an executed signature page to this Amendment by facsimile transmission, as a
.pdf attachment or by other electronic means of transmission shall be as
effective as delivery of a manually signed counterpart of this Amendment.
[NEXT PAGE IS SIGNATURE PAGE]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed, all as of the date first written above.

            Trico Shipping AS
      By   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Chief Executive Officer        GUARANTORS

Trico Supply AS
      By   /s/ Rishi Varma         Name:   Rishi Varma        Title:   Chairman 
      Trico Marine Services, Inc.
      By   /s/ Rishi Varma         Name:   Rishi Varma        Title:   President
and Chief Operating Officer        Trico Marine Cayman, L.P.

By     Trico Holdco, LLC, General Partner

By     Trico Marine Services, Inc., Sole Member
      By   /s/ Rishi Varma         Name:   Rishi Varma        Title:  
President        Trico Holdco, LLC

By     Trico Marine Services, Inc., Sole Member
      By   /s/ Rishi Varma         Name:   Rishi Varma        Title:  
President     

[Signature Page to First Amendment to Collateral Agency and Intercreditor
Agreement]

 



--------------------------------------------------------------------------------



 



            DeepOcean Shipping AS
      By   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Chief Executive Officer        DeepOcean Shipping II AS
      By   /s/ Rishi Varma         Name:   Rishi Varma        Title:   Chairman 
      DeepOcean Shipping III AS
      By   /s/ Rishi Varma         Name:   Rishi Varma        Title:   Chairman 
      Trico Subsea AS
      By   /s/ Rishi Varma         Name:   Rishi Varma        Title:   Chairman 
      Trico Subsea Holding AS
      By   /s/ Rishi Varma         Name:   Rishi Varma        Title:   Director 
   

[Signature Page to First Amendment to Collateral Agency and Intercreditor
Agreement]

 



--------------------------------------------------------------------------------



 



            DeepOcean AS
      By   /s/ Rishi Varma         Name:   Rishi Varma        Title:   Chairman 
      DeepOcean Brasil Servicos LTDA.
      By   /s/ Tomás Salazar         Name:   Tomás Salazar        Title:  
Manager        DeepOcean Maritime AS
      By   /s/ Rishi Varma         Name:   Rishi Varma        Title:   Director 
      DeepOcean Subsea Services Limited
      By   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Chief Executive Officer        DeepOcean UK LTD.
      By   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Chief Executive Officer     

[Signature Page to First Amendment to Collateral Agency and Intercreditor
Agreement]

 



--------------------------------------------------------------------------------



 



            DeepOcean B.V.
      By   /s/ Mads Bardsen         Name:   Mads Bardsen        Title:  
Director        DeepOcean Management AS
      By   /s/ Rishi Varma         Name:   Rishi Varma        Title:   Chairman 
      DeepOcean de Mexico S. de R.L. de C.V.
      By   /s/ Rishi Varma         Name:   Rishi Varma        Title:   Manager 
      Trico Supply (UK) Limited
      By   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Chief Executive Officer        Albyn Marine Limited
      By   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Director     

[Signature Page to First Amendment to Collateral Agency and Intercreditor
Agreement]

 



--------------------------------------------------------------------------------



 



            Servicios Profesionales de Apoyo
Especializado, S. de R.L. de C.V.
      By   /s/ Rishi Varma         Name:   Rishi Varma        Title:   Manager 
      Servicios de Soporte Profesional
Administrativo, S. de R.L. de C.V.
      By   /s/ Rishi Varma         Name:   Rishi Varma        Title:   Manager 
      CTC Marine Projects Limited
      By   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Director        CTC Marine Norway AS
      By   /s/ Rishi Varma         Name:   Rishi Varma        Title:   Chairman 
      CTC Guernsey LTD.
      By   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Director     

[Signature Page to First Amendment to Collateral Agency and Intercreditor
Agreement]

 



--------------------------------------------------------------------------------



 



            Deutsche Bank National Trust Company,
as Trustee
      By   /s/ George Kubin         Name:   George Kubin        Title:   Vice
President     

[Signature Page to First Amendment to Collateral Agency and Intercreditor
Agreement]

 



--------------------------------------------------------------------------------



 



            Nordea Bank Finland PLC, New York
Branch, as Working Capital Facility
Agent
      By   /s/ Martin Lunder         Name:   Martin Lunder        Title:  
Senior Vice President              By   /s/ Colleen Durkin         Name:  
Colleen Durkin        Title:   First Vice President     

[Signature Page to First Amendment to Collateral Agency and Intercreditor
Agreement]

 



--------------------------------------------------------------------------------



 



            Wilmington Trust FSB,
as Collateral Agent
      By   /s/ Joseph H. Clark         Name:   Joseph H. Clark       Title:  
Vice President   

         
Solely with respect to Section 1.09 of this Amendment as it relates to
Section 2.7(k) of the Collateral Agency and Intercreditor Agreement only : 
Wilmington Trust FSB,
as Bank and Securities Intermediary
      By   /s/ Joseph H. Clark         Name:   Joseph H. Clark        Title:  
Vice President     

[Signature Page to First Amendment to Collateral Agency and Intercreditor
Agreement]

 